OPINION — AG — NEITHER THE OKLAHOMA CONSTITUTION, STATE STATUTES OR CURRENT ALCOHOLIC BEVERAGE CONTROL BOARD RULES AND REGULATIONS PROHIBIT RETAIL LIQUOR STORE LICENSES FROM FURNISHING INITIATIVE PETITIONS AND ENCOURAGING PERSONS TO SIGN SUCH PETITIONS WHILE ON THE PREMISES OF A RETAIL LIQUOR STORE. NOR DO THE AFOREMENTIONED PROHIBIT RETAIL LIQUOR STORE LICENSES FROM PLACING A SIGN IN A RETAIL LIQUOR STORE STATING "SIGN THE PETITION HERE FOR ON PREMISE CONSUMPTION" OR "PLEASE SIGN BEVERAGE CONTROL PETITION HERE" OR WORDS OF A SIMILAR PURPOSE AND EFFECT. WHETHER A PARTICULAR SIGN IS SO WORDED OR CONSTRUCTED AS TO ILLEGALLY ADVERTISE OR DRAW ATTENTION TO THE SALE OF ALCOHOLIC BEVERAGES IS A QUESTION OF FACT (DUANE RASMUSSEN) CITE: 37 O.S. 1971 501 [37-501], 37 O.S. 1971 516 [37-516], ARTICLE XXVII, ARTICLE XXVII, SECTION 5 (INTOXICATING LIQUOR)